Exhibit 10.1 CREDIT AGREEMENT among AGL RESOURCES INC., as Guarantor, AGL CAPITAL CORPORATION, as Borrower, The Several Lenders from Time to Time Parties Hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, CALYON NEW YORK BRANCH, THE ROYAL BANK OF SCOTLAND PLC, AND SUNTRUST BANK as Co-Syndication Agents Dated as of September 30, 2008 WACHOVIA CAPITAL MARKETS, LLC as Sole Lead Arranger and Sole Book Runner Table of Contents Section Page SECTION 1. DEFINITIONS 1.1 Defined Terms 2 1.2 Other Definitional Provisions. 16 SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 2.1 Revolving Commitments. 17 2.2 Procedure for Revolving Loan Borrowing 17 2.3 Evidence of Debt. 18 2.4 Facility Fees, etc. 18 2.5 Termination or Reduction of Revolving Commitments 19 2.6 Optional Prepayments 19 2.7 Prepayments on Revolving Commitment Reductions 19 2.8 Conversion and Continuation Options. 19 2.9 Limitations on Eurodollar Tranches 20 2.10 Interest Rates and Payment Dates. 20 2.11 Computation of Interest and Fees. 21 2.12 Inability to Determine Interest Rate 21 2.13 Pro Rata Treatment and Payments. 22 2.14 Requirements of Law. 23 2.15 Taxes. 24 2.16 Indemnity 26 2.17 Change of Lending Office 26 2.18 Illegality 26 2.19 Replacement of Lenders 27 2.20 Increase in Revolving Commitments. 27 SECTION 3. LETTERS OF CREDIT 3.1 L/C Commitment. 29 3.2 Procedure for Issuance of Letter of Credit 29 3.3 Fees and Other Charges. 30 3.4 L/C Participations. 30 3.5 Reimbursement Obligation of the Borrower. 31 3.6 Obligations Absolute 32 3.7 Letter of Credit Payments 32 3.8 Applications 32 SECTION 4. REPRESENTATIONS AND WARRANTIES 4.1 Financial Condition 33 4.2 No Change 33 4.3 Existence; Compliance with Law 33 4.4 Power; Authorization; Enforceable Obligations 33 4.5 No Legal Bar 34 4.6 Litigation 34 4.7 No Default 34 4.8 Ownership of Property; Liens 34 4.9 Intellectual Property 34 4.10 Taxes 34 4.11 Federal Regulations 35 4.12 ERISA 35 4.13 Investment Company Act; Other Regulations 35 4.14 Subsidiaries 35 4.15 Use of Proceeds 36 4.16 Environmental Matters 36 4.17 Accuracy of Information, etc. 37 4.18 Solvency 37 4.19 Status of Loans and Guarantee Agreement 37 4.20 OFAC 37 4.21 USA Patriot Act 37 SECTION 5. CONDITIONS PRECEDENT 5.1 Conditions to Initial Extension of Credit 38 5.2 Conditions to Each Extension of Credit 39 SECTION 6. AFFIRMATIVE COVENANTS 6.1 Financial Statements 39 6.2 Certificates; Other Information 40 6.3 Payment of Obligations 41 6.4 Maintenance of Existence; Compliance 41 6.5 Maintenance of Property; Insurance 41 6.6 Inspection of Property; Books and Records; Discussions 41 6.7 Notices 42 6.8 Environmental Laws. 42 6.9 Maintenance of Ownership 42 SECTION 7. NEGATIVE COVENANTS 7.1 Financial Condition Covenant 43 7.2 Liens 43 7.3 Fundamental Changes 44 7.4 Disposition of Property 45 7.5 Restricted Payments 45 7.6 Intentionally Omitted. 45 7.7 Investments 45 7.8 Negative Pledge Clauses 46 7.9 Clauses Restricting Subsidiary Distributions 46 7.10 Lines of Business and Hedge Activities 46 7.11 Designation of Subsidiaries 47 SECTION 8. EVENTS OF DEFAULT SECTION 9. THE AGENTS 9.1 Appointment 50 9.2 Delegation of Duties 50 9.3 Exculpatory Provisions 50 9.4 Reliance by Administrative Agent 51 9.5 Notice of Default 52 9.6 Non Reliance on Agents and Other Lenders 52 9.7 Indemnification 52 9.8 Agent in Its Individual Capacity 53 9.9 Successor Administrative Agent 53 9.10 Co-Syndication Agents 53 9.11 Issuing Lender 53 SECTION MISCELLANEOUS 10.1 Amendments and Waivers 54 10.2 Notices 54 10.3 No Waiver; Cumulative Remedies 56 10.4 Survival of Representations and Warranties 56 10.5 Payment of Expenses and Taxes 56 10.6 Successors and Assigns; Participations and Assignments. 57 10.7 Adjustments; Set off. 60 10.8 Counterparts 60 10.9 Severability 60 10.10 Integration 61 10.11 GOVERNING LAW 61 10.12 Submission to Jurisdiction; Waivers 61 10.13 Acknowledgements 62 10.14 Confidentiality 62 10.15 WAIVERS OF JURY TRIAL 62 10.16 USA Patriot Act Notice 63 10.17 No Fiduciary Duty 63 Schedules: Schedule 1.1 - Revolving Commitments Schedule 4.14 - Subsidiaries Schedule 4.16 - Environmental Matters Schedule 7.2(i) - Existing Liens Schedule 7.8 - Agreements Prohibiting or Limiting Liens Exhibits: Exhibit A - Form of Guarantee Agreement Exhibit B - Form of Compliance Certificate Exhibit C - Form of Closing Certificate Exhibit D - Form of Assignment and Acceptance Exhibit E-1 - Form of Kilpatrick Stock LLP legal opinion Exhibit E-2 - Form of Woodburn and Wedge legal opinion Exhibit F - Form of Exemption Certificate CREDIT AGREEMENT (this “Agreement”), dated as of September 30, 2008, among AGL RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL CORPORATION, a Nevada corporation (the “Borrower”), the several banks and other financial institutions or entities from time to time parties to this Agreement (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the “Administrative Agent”) and as issuer of any letters of credit issued pursuant to this Agreement (in such capacity, the “Issuing Lender”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, CALYON NEW YORK BRANCH, THE ROYAL BANK OF SCOTLAND PLC, and SUNTRUST BANK, as co-syndication agents (in such capacities, the “Co-Syndication Agents”). W I T N E S S E T H: WHEREAS, the Borrower has requested that the Lenders establish a $140,000,000 revolving credit facility in favor of the Borrower; and WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to the extent of their respective Commitments as defined herein, are willing severally to establish the requested revolving credit facility in favor of the Borrower; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Borrower, the Lenders and the Administrative Agent agree as follows: SECTION 1. DEFINITIONS 1.1Defined Terms As used in this Agreement, the terms listed in this Section 1.1 shall have the respective meanings set forth in this Section 1.1. “ABR”:for any day, a rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%.For purposes hereof, “Prime Rate” shall mean the rate of interest per annum publicly announced from time to time by Wachovia Bank, National Association as its prime rate in effect at its principal office in Charlotte, North Carolina (the Prime Rate not being intended to be the lowest rate of interest charged by Wachovia Bank, National Association in connection with extensions of credit to debtors).Any change in the ABR due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective as of the opening of business on the effective day of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “ABR Loans”:Loans the rate of interest applicable to which is based upon the ABR. 1 “Administrative Agent”:Wachovia Bank, National Association, as the administrative agent for the Lenders under this Agreement and the other Loan Documents, together with any of its successors. “Affiliate”:as to any Person, any other Person that, directly or indirectly, is in Control of, is Controlled by, or is under common Control with, such Person.For purposes of this definition, “Control” means the power to direct or to cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract or otherwise.Notwithstanding the foregoing, neither the Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Group Member. “Agents”:the collective reference to the Administrative Agent and the Co-Syndication Agents. “Aggregate Exposure”:with respect to any Lender at any time, an amount equal to (a)until the Closing Date, the aggregate amount of such Lender’s Revolving Commitment at such time and (b) thereafter, the amount of such Lender’s Revolving Commitment then in effect or, if the Revolving Commitments have expired or been terminated, the amount of such Lender’s Revolving Extensions of Credit then outstanding. “Aggregate Exposure Percentage”:with respect to any Lender at any time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such time to the Aggregate Exposure of all Lenders at such time. “Agreement”:as defined in the preamble hereto. “Applicable Margin”:for each Type of Loan outstanding on any day, the rate per annum set forth below opposite the Level in effect on such day: Level ABR Loans Eurodollar Loans Level I 0.000% 0.480% Level II 0.000% 0.570% Level III 0.000% 0.650% Level IV 0.000% 0.750% Level V 0.000% 0.975% Level VI 0.300% 1.300% “Application”:an application, in such form as the Issuing Lender may specify from time to time, requesting the Issuing Lender to issue a Letter of Credit. “Approved Fund”:any Person (other than a natural Person) that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (i)a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that administers or manages a Lender. 2 “Assets”:with respect to any Person, all or any part of its business, property and assets wherever situated. “Assignee”:as defined in Section 10.6(c). “Assignment and Acceptance”:an Assignment and Acceptance, substantially in the form of Exhibit D. “Assignor”:as defined in Section 10.6(c). “Available Revolving Commitments”:at any time, an amount equal to (a) the Total Revolving Commitments then in effect, minus (b) the Total Revolving Extensions of Credit then outstanding. “Benefited Lender”:as defined in Section 10.7(a). “Board”:the Board of Governors of the Federal Reserve System of the United States (or any successor). “Borrower”:as defined in the preamble hereto. “Borrowing Date”:any Business Day specified by the Borrower as a date on which the Borrower requests the relevant Lenders to make Loans hereunder. “Business”:as defined in Section 4.16(b). “Business Day”:a day other than a Saturday, Sunday or other day on which commercial banks in Charlotte, North Carolina and New York, New York are authorized or required by law to close, provided, that with respect to notices and determinations in connection with, and payments of principal and interest on, Eurodollar Loans, such day is also a day for trading by and between banks in Dollar deposits in the interbank eurodollar market. “Capital Stock”:any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all equivalent ownership interests in a partnership, limited liability company or other Person (other than a corporation), and any and all warrants, rights or options to purchase any of the foregoing. “Cash Equivalents”:(a) marketable direct obligations issued by, or unconditionally guaranteed by, the United States Government or issued by any agency thereof and backed by the full faith and credit of the United States, in each case maturing within one year from the date of acquisition; (b) certificates of deposit, time deposits, eurodollar time deposits or overnight bank deposits having maturities of six months or less from the date of acquisition issued by any Lender or by any commercial bank organized under the laws of the United States or any state thereof having combined capital and surplus of not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized rating agency, if both of the two named rating agencies cease publishing ratings of commercial paper issuers generally, and maturing within six months from the date of acquisition; (d) repurchase obligations of any Lender or of any commercial bank satisfying the requirements of clause (b) of this definition, having a term of not more than 30 days, with respect to securities issued or fully guaranteed or insured by the United States government; (e) securities with maturities of one year or less from the date of acquisition issued or fully guaranteed by any state, commonwealth or territory of the United States, by any political subdivision or taxing authority of any such state, commonwealth or territory or by any foreign government, the securities of which state, commonwealth, territory, political subdivision, taxing authority or foreign government (as the case may be) are rated at least A by S&P or A2 by Moody’s; (f) securities with maturities of six months or less from the date of acquisition backed by standby letters of credit issued by any Lender or any commercial bank satisfying the requirements of clause (b) of this definition; or (g) shares of money market mutual or similar funds which invest exclusively in assets satisfying the requirements of clauses (a) through (f) of this definition. 3 “Closing Date”:the date of this Agreement as set forth in the first paragraph of this Agreement. “Code”:the Internal Revenue Code of 1986, as amended from time to time. “Co-Syndication Agents”:as defined in the preamble hereto. “Commonly Controlled Entity”:an entity, whether or not incorporated, that is under common control with the Borrower within the meaning of Section 4001 of ERISA or is part of a group that includes the Borrower and that is treated as a single employer under Section 414 of the Code. “Compliance Certificate”:a certificate duly executed by a Responsible Officer substantially in the form of Exhibit B. “Conduit Lender”:any special purpose corporation organized and administered by any Lender for the purpose of making Loans otherwise required to be made by such Lender and designated by such Lender in a written instrument, subject to the consent of the Administrative Agent and the Borrower (which consent shall not be unreasonably withheld or delayed); provided, that the designation by any Lender of a Conduit Lender shall not relieve the designating Lender of any of its obligations to fund a Loan or purchase participations in Letters of Credit under this Agreement if, for any reason, its Conduit Lender fails to fund any such Loan or purchase such participations in Letters of Credit, and the designating Lender (and not the Conduit Lender) shall have the sole right and responsibility to deliver all consents, amendments and waivers required or requested under this Agreement with respect to its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be entitled to receive any greater amount pursuant to Section 2.14, 2.15, 2.16 or 10.5 than the designating Lender would have been entitled to receive in respect of the extensions of credit made by such Conduit Lender or (b) be deemed to have any Revolving Commitment. “Confidential Information Memorandum”:the Confidential Information Memorandum dated September 2008 and furnished to the Lenders. “Consolidated Net Worth”:at any date, the aggregate amount of Capital Stock, minority interests, and other equity accounts (including, without limitation, retained earnings, paid in capital and accumulated other comprehensive income or loss (but without giving effect to any non-cash pension and other post-retirement benefits liability adjustments recorded in accordance with GAAP)) of Holdings and the other Group Members at such date determined on a consolidated basis in accordance with GAAP. 4 “Consolidated Total Debt”:at any date, the aggregate principal amount of all Indebtedness of Holdings and the other Group Members at such date (excluding Indebtedness of the type described in clause (k) of the definition of the term Indebtedness), determined on a consolidated basis in accordance with GAAP. “Continuing Directors”:the directors of Holdings on August 31, 2006 and each other director, if, in each case, such other director’s nomination for election to the board of directors of Holdings is recommended by at least a majority of the then Continuing Directors. “Contractual Obligation”:as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. “Default”:any of the events specified in Section 8, whether or not any requirement for the giving of notice, the lapse of time, or both, has been satisfied. “Disposition”:with respect to any property, any sale, lease, sale and leaseback, assignment, conveyance, transfer or other disposition thereof.The terms “Dispose” and “Disposed of” shall have correlative meanings. “Dollars” and “$”:dollars in lawful currency of the United States. “Eligible Assignee”:(i) a Lender; (ii) an Affiliate of a Lender; (iii) an Approved Fund; and (iv) any other Person (other than a natural Person) approved by the Administrative Agent, the Issuing Lender (each such approval not to be unreasonably withheld or delayed), and unless (x) such Person is taking delivery of an assignment in connection with physical settlement of a credit derivatives transaction or (y) an Event of Default has occurred and is continuing, the Borrower (each such approval not to be unreasonably withheld or delayed).If the consent of the Borrower to an assignment or to an Eligible Assignee is required hereunder, the Borrower shall be deemed to have given its consent ten Business Days after the date notice thereof has actually been delivered by the assigning Lender (through the Administrative Agent) to the Borrower, unless such consent is expressly refused by the Borrower prior to such tenth Business Day. “Environmental Laws”:any and all foreign, Federal, state, local or municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees, requirements of any Governmental Authority or other Requirements of Law (including common law) regulating, relating to or imposing liability or standards of conduct concerning protection of human health or the environment, as now or may at any time hereafter be in effect. “ERISA”:the Employee Retirement Income Security Act of 1974, as amended from time to time. “Eurocurrency Reserve Requirements”:for any day as applied to a Eurodollar Loan, the maximum rates (expressed as a decimal fraction) of reserve requirements in effect on such day (including basic, supplemental, marginal and emergency reserves) under any regulations of the Board or other Governmental Authority having jurisdiction with respect thereto dealing with reserve requirements prescribed for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member bank of the Federal Reserve System. 5 “Eurodollar Base Rate”:with respect to each day during each Interest Period pertaining to a Eurodollar Loan, the rate per annum determined on the basis of the rate for deposits in Dollars for a period equal to such Interest Period commencing on the first day of such Interest Period appearing on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00 A.M., London time, two Business Days prior to the beginning of such Interest Period.In the event that such rate does not appear on Reuters Screen LIBOR01 Page (or any successor page), the “Eurodollar Base Rate” shall be determined by reference to such other comparable publicly available service for displaying eurodollar rates as may be selected by the Administrative Agent or, in the absence of such availability, by reference to the rate at which the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., Charlotte time, two Business Days prior to the beginning of such Interest Period in the interbank eurodollar market where its eurodollar and foreign currency and exchange operations are then being conducted for delivery on the first day of such Interest Period for the number of days comprised therein. “Eurodollar Loans”:Loans the rate of interest applicable to which is based upon the Eurodollar Rate. “Eurodollar Rate”:with respect to each day during each Interest Period pertaining to a Eurodollar Loan, a rate per annum determined for such day in accordance with the following formula (rounded upward to the nearest 1/100th of 1%): Eurodollar Base
